Citation Nr: 0317208	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-33 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the left shoulder, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for deep vein 
thrombosis of the right lower extremity, rated as 10 percent 
disabling prior to January 12, 1998.

4.  Entitlement to an increased evaluation for deep vein 
thrombosis of the right lower extremity, rated as 20 percent 
disabling after January 11, 1998, and before February 21, 
2002.

5.  Entitlement to an increased evaluation for deep vein 
thrombosis of the right lower extremity, rated as 40 percent 
disabling after February 20, 2002.

6.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979, 
and from March 1986 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.  In January 2002, the Board remanded the claim 
for the purpose of obtaining additional medical documents and 
examinations.  This development has been accomplished and the 
case has been returned to the Board for review.

During the pendency of the appeal, the RO granted an 
increased rating for the veteran's bilateral shoulder 
disabilities.  The rating granted for each shoulder was 20 
percent.  The RO also granted an increased evaluation for the 
veteran's thrombophlebitis in November 2002.  As none of 
these increased rating awards constitutes a full grant of all 
benefits possible, and since the veteran has not withdrawn 
his claims, these issues concerning entitlement to increased 
evaluations are still pending and before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

Per 38 U.S.C.A. § 7722 (West 2002), the VA has an obligation 
to inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  The record 
reflects that the veteran has implied that he should receive 
VA compensation benefits for thrombophlebitis of the left 
lower leg along with a psychiatric disorder secondary to his 
service-connected disabilities.  If the veteran now has a 
left leg disorder and it is related to his service-connected 
right leg disorder, or if the veteran suffers from a mental 
disorder secondary to a service-connected disability, then 
the veteran may be entitled to additional compensation 
benefits.  With the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), the VA has a duty to provide a 
medical opinion as to whether a current disability is related 
to complaints incurred while the veteran was on active duty 
or secondary to a service-connected disorder.  Thus, in 
accordance with 38 U.S.C.A. § 7722 (West 2002), the veteran 
is provided notice that, if he so desires, may apply for 
benefits.

The issues involving rheumatoid arthritis and 
pseudofolliculitis barbae are discussed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  Prior to January 12, 1998, the veteran's service-
connected thrombophlebitis of the right leg was found to 
produce swelling and occasional discomfort.

3.  Between January 12, 1998, and February 21, 2002, the 
veteran's service-connected thrombophlebitis of the right leg 
was noted to cause some swelling along with stasis 
pigmentation.  

4.  After February 20, 2002, the veteran's service-connected 
thrombophlebitis of the right leg produced symptoms and 
manifestations that include swelling, chronic pain and 
discomfort, and stasis pigmentation.  Lesions, cyanosis, and 
eczema related to this disorder have not been found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
thrombophlebitis of the right lower extremity, prior to 
January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 7121 (1997) and (2002). 

2.  The criteria for a rating in excess of 20 percent for 
thrombophlebitis of the right lower extremity, between 
January 12, 1998, and February 21, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 7121 (1997) and (2002). 

3.  The criteria for a rating in excess of 40 percent for 
thrombophlebitis of the right lower extremity, after February 
20, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7121 (1997) and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was released from active duty service in 
September 1992.  In less than a month, in October 1992, he 
applied for VA compensation benefits.  After reviewing the 
veteran's service medical records, the RO granted service 
connection for rheumatoid arthritis of multiple joints and 
deep vein thrombosis of the right leg.  Ten percent 
disability ratings were assigned for both disorders.  

In 1995, the veteran once again came before the VA requesting 
that service connection be granted for pseudofolliculitis 
barbae.  Following his request for benefits and after 
reviewing the appropriate medical documents, the RO granted 
service connection for the skin disorder and assigned a 10 
percent disability rating.  The RO also modified its 
classification of the veteran's service-connected rheumatoid 
arthritis disability to include limitation of motion of the 
right and left shoulders.  

In 1997, the veteran sent the RO copies of VA treatment for 
various disabilities.  These covered the time period of 
January 1992 to November 1993, and from July 1995 to 
September 1996.  After reviewing those documents, the RO 
concluded that the evidence did not support evaluation 
increases for the disabilities of the shoulders, right leg, 
and the skin.  It did however award a separate rating for 
rheumatoid arthritis of the right hand.  A 10 percent rating 
was assigned.  The veteran was notified of that decision and 
he then submitted a notice of disagreement.  Therein, the 
veteran stated that he was in disagreement with the RO's 
decision not to assign increased ratings for the right leg 
disorder, the skin disability, and rheumatoid arthritis.  

Following that notice of disagreement, the veteran underwent 
a VA Artery Examination in order to determine the nature and 
extent of the right leg disorder in April 1998.  The examiner 
noted that the veteran's right lower leg was larger than the 
left lower leg.  The examiner diagnosed the veteran as having 
persistent swelling below the right knee.  He also reported 
that he could not find varicosities, tenderness, cords, or 
erythema of the right leg.

The results of the examination were returned to the RO, which 
concluded that an increased rating was appropriate for deep 
vein thrombosis of the right lower extremity.  As such, the 
veteran's disability evaluation was increased from 10 to 20 
percent in a June 2001 rating decision.  

The claim was then sent to the Board for review.  Following 
review of the claims folder, the Board determined that 
additional information was needed prior to the issuance of a 
decision on the merits of the veteran's claims.  In January 
2002, the claims were remanded to the RO for additional 
development.

As required by the Board's remand, the RO obtained the 
veteran's VA medical treatment records from the local VA 
medical center.  These records, stemming from 1996 to the end 
of 2001 showed treatment for the veteran's rheumatoid 
arthritis.  There is a record from October 2001 showing 
complaints involving his right leg disorder.  This record 
shows complaints of tenderness and swelling.  The veteran was 
treated with anticoagulants - no further treatment was deemed 
necessary.  Another record from January 2000 revealed 
treatment for the veteran's pseudofolliculitis barbae.  
Similar to the right leg disorder, the veteran was treated 
and there is no indication that he had further problems with 
his skin disorder.

Resulting from the Board's January 2002 remand, an 
examination of the veteran's right lower leg was also 
accomplished in February 2002.  Stasis pigmentation, ulcers, 
and cyanosis were not found.  Although the veteran was noted 
to suffer from eczema in the past, he was not found to be 
suffering from the condition at the time of the exam.  The 
veteran did complain of "aching" which was made worse when 
the leg was not rested or elevated.  The examiner reported 
that the veteran's disability did produce chronic stasis, 
swelling, and ulcerations, but due to the veteran's personal 
hygiene and treatment regimen, these manifestations were 
deemed controllable.  When measured, the veteran's right calf 
was larger than his left.  

After that examination was completed, the results, along with 
the rest of the claims folder, were returned to the RO for 
review.  In a November 2002 rating decision, the RO 
determined that the evidence did support a 40 percent 
disability rating for the right lower leg disorder.  The 
claim has since been returned to the Board for review.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, the supplemental statements of the case, and the 
Board's Remand.  The Board concludes that these discussions 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it is noted 
that the veteran has not indicated that he received treatment 
at any other VA or non-VA medical facilities.  The veteran 
has undergone repeated VA medical examinations that have 
chronicled the veteran's complaints with respect to his 
claimed disabilities.  The veteran has not provided the VA 
with other relevant medical evidence that would assist in the 
processing of this claim.

During the course of this appeal, the veteran has offered 
written statements regarding the symptoms related to the 
disabilities at issue.  He has not suggested or insinuated 
that other evidence was available to support the claims.  
Following the Board's Remand, the RO, in a letter issued in 
February 2002, notified the veteran of the VCAA, what 
evidence the veteran needed to submit and what the VA would 
do in order to help complete his application for benefits.  
In addition, pursuant to the Board's remand, the RO scheduled 
the veteran for various examinations, which the veteran 
attended.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issues before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

Deep Vein Thrombosis - Right Lower Extremity

Where the particular disability is not listed in the VA 
Schedule for Rating Disabilities (Rating Schedule), it may be 
rated by analogy to a closely related disease in which not 
only the functions affected but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2002); see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7121.  During the pendency of the 
veteran's appeal, the criteria for evaluating cardiovascular 
disorders were revised and amended effective January 12, 
1998.  The veteran's right leg disability is rated as a 
cardiovascular disability.  The Court has held that where the 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue. See 38 
U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.  As such, the revised Rating Schedule for 
cardiovascular disorders cannot be applied to a claim for any 
date before January 12, 1998.

Before January 12, 1998, under the rating criteria for 
phlebitis or thrombophlebitis, a 10 percent evaluation will 
be assigned where there is persistent moderate swelling of 
the leg not markedly increased on standing or walking.  A 30 
percent evaluation requires persistent swelling of a leg or 
thigh which is increased on standing or walking one or two 
hours, but is readily relieved by recumbency, with moderate 
discoloration, pigmentation, or cyanosis.  For a 60 percent 
disability rating, it is required that there be persistent 
swelling which subsides only very slightly and incompletely 
with recumbency and elevation in addition to pigmentation, 
cyanosis, eczema, or ulceration.  A 100 percent evaluation 
requires massive board-like swelling with severe and constant 
pain at rest.  

The revised criteria under Diagnostic Code 7121, effective 
from January 12, 1998, provide that persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 20 
percent evaluation.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
warranted.  When there is persistent edema or subcutaneous 
indurations, stasis pigmentation or eczema, and persistent 
ulceration, a 60 percent evaluation is warranted.  Massive 
board-like edema with constant pain at rest warrants a 100 
percent disabling evaluation.  



A.  Prior to January 1, 1998

Before January 1, 1998, the veteran's lower right leg 
thrombophlebitis, although manifested by minor swelling, did 
not show any episodes of ulceration, moderate discoloration, 
pigmentation, or cyanosis, that would warrant a 30 percent 
rating or higher under 38 C.F.R. Part 4, Diagnostic Code 7121 
(1997).  Moreover, there was no indication that the veteran 
was suffering from board-like swelling, with severe and 
constant pain on rest.  Thus, the Board finds that the 
preponderance of the evidence does not show that an increased 
rating in excess of 10 percent is warranted in this case 
under either the old criteria.  As such, the Board finds that 
the 10 percent rating assigned to the veteran's right lower 
leg thrombophlebitis effective before January 1, 1998, is 
appropriate, and the criteria for a disability evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 7121 (1997).   

B.  After December 31, 1997, and Prior to February 21, 2002

As reported above, the veteran underwent a VA examination in 
April 1998.  No evidence of ulceration was found nor were 
signs of eczema, varicosities, or tenderness.  However, the 
right left was larger than the left leg, and the veteran 
reported occasional discomfort in the lower leg.  
Pigmentation was not noted nor was cyanosis.  The diagnosis 
was post phlebitis syndrome with chronic slight swelling of 
the right lower extremity below the knee.  The Board finds 
that the evidence supports an award of a 20 percent 
disability evaluation, but no higher, under the new criteria, 
after December 31, 1997, for the veteran's vascular 
disability.

Specifically, the veteran's disability is characterized by 
persistent swelling of the right lower leg with a significant 
difference in the circumference of both the left and right 
leg.  Moreover, the claimed disability is characterized by 
some swelling.  However, other manifestations indicative of a 
more serious disability have not been found.  That is, 
evidence supporting a 30 percent evaluation or greater under 
the old rating criteria and evidence in support of a 40 
percent evaluation, or higher, under the new rating criteria 
have not been presented.  The Board therefore finds that the 
RO's award of a 20 percent rating appropriate.  

C.  After February 20, 2002

It is also the opinion of the Board that the 40 percent 
disability rating assigned by the RO for the period after 
February 20, 2002, is supported by the record.  When the 
veteran underwent a VA examination in February 2002, the 
doctor noted that the veteran complained of pain and 
discomfort stemming from the right lower leg.  He also 
reported some pigmentation.  However, although reported by 
history, ulceration, eczema, or cyanosis was not found.  
Moreover, the veteran admitted that although the leg swelled, 
said swelling was relieved through elevation of the leg.  

Despite the veteran's assertions, a disability evaluation in 
excess of 40 percent is not warranted under either the old or 
the new criteria in this case because the veteran's 
disability is not characterized by persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or persistent 
ulceration.  38 C.F.R. Part 4, Diagnostic Code 7121 (1997) 
and (2002).  Therefore, the veteran's claim is denied.

D.  Extraschedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected thrombophlebitis disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002) are not met.


ORDER

An increased evaluation for deep vein thrombosis of the right 
lower extremity, rated as 10 percent disabling prior to 
January 12, 1998, is denied.

An increased evaluation for deep vein thrombosis of the right 
lower extremity, rated as 20 percent disabling after January 
11, 1998, and before February 21, 2002, is denied.

An increased evaluation for deep vein thrombosis of the right 
lower extremity, rated as 40 percent disabling, after 
February 20, 2002, is denied.


REMAND

As noted on the front page of this decision, the veteran has 
appealed the rating that has been assigned for his skin 
disorder - pseudofolliculitis barbae.  The veteran's skin 
disorder has been rated by analogy pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7806.  
During the course of the veteran's appeal, the regulations 
governing the assignment of a disability rating for skin 
disorders have been changed.  The effective date of the 
change was August 30, 2002.  See 67 Fed. Reg. 49590, 49596-99 
(July 31, 2002).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, supra. 

It is noted that the veteran's most recent VA medical 
examination does not provide the medical evidence needed by 
the requisites of the newly enacted rating criteria.  
Specifically, the examination does not discuss the amount of 
area of the body affected by the veteran's pseudofolliculitis 
barbae.  It also does not describe any scarring, even 
minimal, that can be attributable to the veteran's skin 
disorder.  Although the examination does note that the 
veteran uses prescriptive medication for the treatment for 
the disorder, the examination report is unclear as to the 
length of the therapy over the period of a year.  As such, 
the claim must be remanded for another dermatological 
examination.  In other words, the Board believes that a new 
dermatology examination is required to assess the severity of 
the veteran's pseudofolliculitis barbae disorder under the 
new rating criteria.

The veteran has also requested increased evaluations for his 
right and left shoulder disabilities, which are both beset by 
rheumatoid arthritis.  A review of claims folder indicates 
that when the veteran was first granted service connection 
for rheumatoid arthritis in March 1993, service connection 
was awarded for multiple joints.  In granting service 
connection, the RO implied that the rheumatoid arthritis was 
affecting the wrists, knees, and the left shoulder.  A 10 
percent disability rating was assigned.

The veteran sought to obtain an increased evaluation in 1995 
for his rheumatoid arthritis.  Following a VA examination, 
the veteran was granted a separate rating for rheumatoid 
arthritis of both shoulders.  Although the examiner reported 
that the veteran was experiencing stiffness and limitation of 
motion of the wrists and knees, these joints were not 
specifically noted in the rating decision.  See VA Form 21-
6796, Rating Decision, November 6, 1995.  

Almost one year later, the veteran requested an increased 
rating for his "rheumatoid arthritis."  He did not 
differentiate between the joints affected or not affected.  
After reviewing the veteran's medical records, the RO denied 
his claim.  It did, however, grant a separate rating for 
rheumatoid arthritis of the right hand.  The veteran was 
notified of the decision and he appealed that decision.  In 
his VA Form 9, Appeal to Board of Veterans' Appeals, dated 
December 1997, the veteran claimed that he was suffering from 
rheumatoid arthritis not only in his shoulders and right hand 
but also in his feet, knees, left hand, both wrists, right 
hip, and back.  

Following the veteran's submission of his VA Form 9, he 
underwent a VA joint examination in April 1998.  The examiner 
was very general in describing which joints were affected by 
rheumatoid arthritis and which joints were not.  Based on 
that examination, the veteran was assigned increased ratings 
for his shoulders.  However, despite the veteran's assertions 
to the contrary, separate ratings for any other joints 
affected by rheumatoid arthritis were not awarded.  A 
supplemental statement of the case was issued and the issues 
involving the right and left shoulders were discussed.  The 
supplemental statement of the case mirrored the statement of 
the case in that both only discussed the veteran's shoulder 
disabilities.  They did not address the veteran's overall 
request for increased ratings in various named joints.  This 
focus on the right and left shoulder can be seen running 
through the course of the appeal, including the Board's 
January 2002 remand, and the RO rating decision issued in 
November 2002. 

After reviewing the veteran's file, it is the determination 
of the Board that the claim must once again be returned to 
the RO for additional development.  It appears to the Board 
that there have been inconsistencies in classifying the 
veteran's rheumatoid arthritis and the assignment of ratings 
for the joints affected by the disease.  That is, since 
service connection was granted, it has been noted by the VA 
that the veteran's wrists, hands, shoulders, back and knees 
have been in someway affected by rheumatoid arthritis.  The 
veteran has mirrored these assertions.  If the Board 
liberally construes the veteran's request for benefits along 
with the statements he has submitted in support of his claim, 
the Board must conclude that a determination must be made by 
the RO (and medical professionals) as to what joints are 
affected by rheumatoid arthritis and whether all of the 
affected joints should receive increased ratings.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected skin 
disability and rheumatoid arthritis, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA dermatological 
examination by an appropriate 
specialist(s) in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
pseudofolliculitis barbae.  If possible, 
said examination should be scheduled when 
the veteran's skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The RO should also schedule the 
veteran for orthopedic and rheumatology 
examinations of the joints, to include 
the knees, shoulders, wrists, hands, back 
and feet.  All necessary tests should be 
conducted, such as range of motion 
studies and strength tests, and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examining physicians should 
provide diagnoses of all current 
pathology found to be present and provide 
a comprehensive report, including a 
complete rationale for all conclusions 
reached.  The examiners should discuss 
which joints are affected by rheumatoid 
arthritis and the severity of disability 
in each of those joints.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  The RO must review the entire claims 
folder and ensure for the issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

6.  After completion of the requested 
development, the RO should readjudicate 
the remaining issues on appeal.  To this 
end, the RO should determine whether or 
not separate ratings should be assigned 
for all joints affected by rheumatoid 
arthritis.  The provisions of 38 C.F.R. 
§ 4.40 (2002) should be considered in the 
evaluation(s).  

After the above development has been completed, if any 
determination remains unfavorable, the veteran and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the RO.  The purpose of this REMAND is to ensure due process 
and to obtain additional clarifying medical evidence.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) that may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2002) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

